Citation Nr: 0917265	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  04-42 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a low 
back/coccyx injury (claimed as low back and tail bone 
injuries).

4.  Entitlement to an evaluation in excess of 20 percent 
disabling for left shoulder impingement since July 25, 2008, 
and an evaluation in excess of 10 percent disabling from 
March 18, 2002 to July 24, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1964 
to July 1969.  There is also evidence in the claims folder 
that he served in the United States Air Force Reserve from 
August 1977 through at least October 1981.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a September 2003 rating decision 
by the Department of Veteran's Affairs ("VA") Regional 
Office ("RO") in Atlanta, Georgia, which denied the 
Veteran's claims for service connection for a neck, low back 
and tail bone condition, and service connection for a left 
knee strain; and a July 2002 rating decision by the VA RO in 
Atlanta, Georgia, which granted the Veteran's claim for 
service connection for left shoulder impingement, and 
assigned a 10 percent evaluation, effective March 18, 2002.  
In a January 2009 Supplemental Statement of the Case 
("SSOC"), the RO increased the Veteran's evaluation for 
left shoulder impingement to 20 percent, effective July 25, 
2008.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the RO characterized the Veteran's 
claims for service connection for residuals of a neck and low 
back/coccyx injury as a single service connection claim.  
However, based on the Veteran's testimony, in which he 
contends that the incident in which he injured his low back 
also involved an injury to the coccyx, and that his neck 
disorder resulted from a separate incident in which he 
injured his left shoulder, the Board has recharacterized his 
claims.

In March 2009, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the Winston-Salem RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

The issue of service connection for residuals of a neck 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record establishes that 
the Veteran's current low back disorder is not causally 
related to a disease, injury or event in service.

2.  The evidence of record establishes that the Veteran's 
current left knee disorder is not causally related to a 
disease, injury or event in service.

3.  The competent medical evidence of record does not show 
that the Veteran has a current disorder of the coccyx.

4.  For the period March 18, 2002 to July 24, 2008, the 
Veteran's service-connected left shoulder impingement was 
manifested by mild atrophy in the deltoid area, and abduction 
limited to 130 degrees, secondary to pain and weakness, but 
not further limited by fatigue, lack of endurance or 
incoordination.  

5.  For the period July 25, 2008 forward, the Veteran's 
service-connected left shoulder impingement has been 
manifested by mild crepitation and abduction limited to 60 
degrees due to pain, but without ankylosis, inflammatory 
arthritis, subluxation, dislocation or deformity.
6.  At no time during the pendency of this appeal has the 
Veteran's left shoulder impingement been manifested by 
abduction limited to 25 degrees.


CONCLUSIONS OF LAW

1.  The Veteran's current low back disorder was not incurred 
in, or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).

2.  The Veteran's current left knee disorder was not incurred 
in, or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).

3.  A disorder of the coccyx was neither incurred in, nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); §§ 3.159, 3.303, 3.304 
(2008).

4.  The criteria for an initial disability evaluation of 20 
percent, and no more, for left shoulder impingement are met 
for the period March 18, 2002 forward.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).


a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board, notes, however, that the 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008). 

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated September 
2002.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Since the Board has 
concluded that the preponderance of the evidence is against 
the claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Board has considered the recent holding of the Court 
that, for an increased rating claim, VCAA notice should 
include notice that evidence of increased severity of the 
disorder, or of greater interference with work or activities 
of daily life is required to support a claim for increased 
evaluation; that it include at least general notice of more 
particularized bases of granting increased evaluations where, 
as here, particular criteria beyond mere increase in severity 
may be required for assignment of a higher disability rating; 
that it include notice that a particular rating will be 
assigned by applying diagnostic codes; and that it include 
notice, in the form of examples of the kinds of evidence 
required to support the increased rating claim.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores does not apply to initial rating claims 
because VA's VCAA notice obligation was satisfied when the RO 
granted the veteran's claim for service connection. 

Nevertheless, the Board finds that VA essentially satisfied 
the notification requirements of the Vazquez decision by 
means of a letter dated April 2008.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  As the record also reflects that the 
Veteran has had a meaningful opportunity to participate in 
the development of his claim, the Board finds that he has not 
been prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

        b.) Duty to Assist

With regard to the duty to assist, the claims folder contains 
the Veteran's available service personnel and service 
treatment records, post-service private and VA Medical Center 
("VAMC") (Fayetteville, North Carolina) medical treatment 
records and VA examination reports dated September 2003, July 
2008 and January 2009.  The claims file also contains the 
Veteran's statements in support of his claim.  The Board 
notes, however, that although the Veteran was afforded a VA 
joints examination, the examination report contains no 
opinion regarding the etiology of his left knee disorder.  

In that regard, the Board notes that the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.

The Board concludes that an opinion is not needed in this 
case for the Veteran's claim of service connection for a left 
knee disorder because there is no credible evidence to 
establish that the Veteran's current knee condition was 
caused by a disease or injury in service.  Instead, as will 
be discussed in greater detail below, the evidence strongly 
suggests that his current disability is the result of an 
injury suffered during his job as a civilian fire fighter.   

With regard to the duty to assist the Veteran in obtaining 
all evidence pertinent to the claims, the Board concludes 
that all reasonable efforts to develop the record have been 
made.  The Veteran first applied for service connection in 
September 2002.  After being denied service connection in a 
September 2003 rating decision, which found that the 
Veteran's September 1964 to July 1969 service records showed 
no evidence regarding the claimed neck, low back and coccyx 
injuries, the Veteran submitted a letter indicating that he 
had also served in the Air Force Reserve ("AF Reserve") in 
the 1970's, and had sustained his back and knee injuries at 
that time.  (See letter, November 2003.)  In December 2004, 
the RO requested that the National Personnel Records Center 
("NPRC") obtain the Veteran's service treatment records and 
alternative sources of service treatment information.  In 
January 2005, the Veteran's available service treatment 
records from his AF Reserve period were received, however no 
service personnel records from that period were received.  In 
November 2007, the RO sent a request to the Air Force 
Personnel Center ("AFPC") in Denver, Colorado for his 
personnel records.  

Additional attempts were made in August and October 2008.  At 
the same time, the RO requested that the VAMC in Pittsburgh, 
Pennsylvania (where the Veteran alleges he received treatment 
for his low back injury) send copies of all his treatment 
records.  In October 2008, the VAMC informed the RO that they 
had no treatment records for the Veteran, and the AFPC 
informed the RO that they had been unable to locate the 
Veteran's service personnel records for his AF Reserve 
Service.  It indicated that all procedures to obtain the 
service medical records were correctly followed and 
exhausted, and that any further attempts to locate these 
records would be futile.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule, 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  In addition, the Board is under 
a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  

In October 2008, the RO informed the Veteran of the 
unavailability of these records and requested that he submit 
any personnel and medical records in his possession.  In 
November 2008, he wrote that he did not have any such 
records.  As such, the Board finds that the RO has satisfied 
its duty to assist in obtaining the Veteran's in-service 
personnel records and post-service VAMC records to the extent 
possible under the circumstances.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Applicable Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue, and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

The Veteran's service-connected left shoulder impingement is 
evaluated under DC 5201.  Under that code, limitation of 
motion to shoulder level in the major or minor extremity 
warrants a 20 percent evaluation.  Limitation of motion to 
midway between the side and shoulder level warrants a 20 
percent evaluation in the minor extremity and a 30 percent 
evaluation in the major extremity.  Limitation of motion to 
25 degrees from the side warrants a 30 percent evaluation for 
the minor extremity and a 40 percent evaluation in the major 
extremity.  38 C.F.R. § 4.71a, DC 5201 (2008).  38 C.F.R. § 
4.71a, Plate I indicates that normal abduction of the 
shoulder is from 0 to 180 degrees.  

III. Analysis

A.  Entitlement to service connection for residuals of a low 
back/coccyx injury.

The Veteran contends that he sustained an injury to his low 
back and a fractured


coccyx during service in the AF Reserve in June 1980 when he 
fell one story from a scaffolding during a training exercise 
and landed on his crotch area with a scaffolding brace 
between his legs.  (See Veteran's letter, November 2008.)  As 
previously mentioned, although the claims folder does not 
contain the Veteran's AF Reserve personnel records, it does 
contain some treatment records from that service, beginning 
with an August 1977 AF Reserve enlistment medical examination 
report, which revealed normal findings for all systems.  The 
subsequent treatment records show that in June 1980, he was 
seen in a military clinic at the Greater Pittsburgh 
International Airport with a history of falling in a 
straddling position onto a scaffolding.  He complained of 
increased pain in the coccygeal area, radiating into the 
lower back.  The treatment notes indicate that he was sent to 
the local VA Hospital, where he returned with a report that 
showed no evidence of a coccygeal fracture (the Board notes 
that the VA treatment record itself is not in the claims 
folder).  Treatment consisted of taking hot showers.  

On a September 1980 medical history report, the Veteran noted 
a history of broken bones, but did not elaborate.  He wrote 
that he was in "good health [and] on no medication at this 
time."  An October 1981 periodic medical examination report 
(which indicated that he had been in the AF Reserve for four 
years) indicated normal findings for the spine/other 
musculoskeletal system.  That report is the last treatment 
record in the Veteran's claim folder for his AF Reserve 
service; there is no separation or retirement examination 
report. 

A December 1985 private treatment lumbar spine x-ray 
indicated normal findings, with vertebral body height and 
disc spaces maintained.  There were no significant 
degenerative changes present.   

Private treatment records reveal that in December 1993, he 
was seen with complaints of pulling a muscle in his back 
while playing golf.  (See treatment records of Dr. Lam, 
December 1993.)  He indicated that he had experienced similar 
episodes in the past, most of which had resolved after a few 
days of taking muscle relaxants.  Upon examination, he was 
found to be tender to palpation over the muscle masses in the 
lateral region of the thoracic spine.  Range of motion with 
rotation was limited secondary to tenderness, but he was able 
to fully flex and extend from the waist without difficulty.  
Straight leg raises were negative and deep tendon reflexes of 
the lower extremities were equal bilaterally.  The diagnosis 
was muscle strain.  He was advised to apply moist heat and 
decrease activity for three days.  

In July 2001, the Veteran sustained a lumbar spine injury 
when he fell several feet from a ladder while working as a 
heating and air conditioning mechanic for Clark Atlanta 
University.  His employer sent him for treatment.  Workers 
compensation records show that he was diagnosed with a lumbar 
strain and degenerative disease of the lumbar spine, having 
moderate spondylosis at the L3-4 level.  The claims folder 
also contains an unrelated cervical spine myelogram and 
tomography taken a couple of days after the July injury, 
which also revealed a finding of spinal stenosis at the L3-4 
level.   

In August 2001, he was seen for a new patient appointment 
with Dr. Herndon Murray at Peachtree Orthopaedic Clinic, in 
which he complained of sharp pains around his hip area from 
the July 2001 accident.  He reported a prior history of neck 
problems, but no history of low back problems or injuries.  
An examination of the lumbar spine revealed no swelling, 
erythemia or deformity, and no paraspinal muscular spasms or 
cutaneous abnormalities.  There was also no sciatica.  
Straight leg raises were normal bilaterally.  A lumbar spine 
x-ray showed some narrowing at the L3-4 interspace.  The 
diagnosis was lumbar strain and apparent pre-existing 
degenerative disc disease at the L3-4 level; the Veteran 
subsequently underwent several months of physical therapy.  
He returned to Dr. Murray again in September 2001 with 
complaints of continuing pain.  The diagnosis was 
degenerative disc disease with superimposed lumbar strain.  
An October 2001 MRI of the lumbar spine showed some multi-
level disc and facet degenerative changes; Dr. Murray noted 
that there were clearly no surgical issues.  Dr. Murray 
suggested that he undergo a functional capacity examination 
("FCE"), noting that he doubted that the Veteran would 
return to his occupation involving physical labor.  A 
November 2001 FCE indicated a July 2001 onset of degenerative 
disc disease and the low back work-related injury.  A 
subsequent January 2002 treatment note from Dr. Murray 
indicated that he had rated the Veteran as 10 percent 
disabled, with 5 percent for the pre-existing degenerative 
condition and 5 percent for the July 2001 injury.  Again, 
there was no mention of any previous low back injuries.

Medical assessments and treatment records from 2002 and 2003 
reveal that the Veteran sought regular treatment for chronic 
low back pain.  A September 2002 lumbar x-ray revealed 
considerable lumbar spondylosis.  In December 2002, he was 
diagnosed with lumbar spinal stenosis.  In February 2004, he 
was awarded Social Security Disability Insurance ("SSDI") 
benefits from the Social Security Administration ("SSA"), 
effective July 24, 2001, for disorders of the back and a 
secondary diagnosis of degenerative disc disease of the left 
knee.    

The claims folder also contains treatment records from the 
VAMC at Fayetteville, dated June 2006 to November 2007.  
These records show that during an initial patient visit in 
June 2006, the Veteran discussed his significant medical 
history and reported that he currently was experiencing 
severe right knee pain.  He reported a history of 
degenerative disc disease, left shoulder impingement, and 
bilateral total knee replacement surgery.  However, there is 
no indication in any of the VAMC treatment records that he 
ever reported having injured his low back and/or coccyx 
during his June 1980 in-service accident.  

In January 2009, the Veteran was afforded a VA spine 
examination, during which he reported having been injured 
during service in June 1980.  The examiner noted his prior 
history of back problems, including noting that a 1985 x-ray 
of his lumbar spine was normal and that he had suffered a 
strain to the lumbar spine while playing golf in 1993.  He 
reviewed a February 2008 lumbar spine MRI, which revealed 
lumbar spinal spondylosis with spinal stenosis and 
degenerative disc disease throughout the lower spine, but 
most marked at the L3-4 with bulging discs.  During the 
interview, the Veteran complained of worsening coccyx pain 
with radiation down into his legs.  He said low back pain 
limited his ability to stand for long periods and to walk.  
It was noted that he used a cane to ambulate.  He denied any 
history of flare-ups, instead noting that his pain was 
constant.  

On examination, the examiner noted that flexion was from 0 to 
40 degrees, extension was from 0 to 10 degrees and rotation 
was from 0 to 25 degrees, with pain on all ranges of motion 
in the lumbar spine.  There was tenderness to palpation in 
the lumbar paraspinals and over the coccyx.  The diagnosis 
was coccygeal pain and lumbar spondylosis with spinal 
stenosis.  The examiner noted that the Veteran had been 
injured in a fall during service and that there were other 
treatment records showing aggravation of lumbar spine pain.  
However, he noted that in comparison to the February 2008 
radiology report, the 1985 lumbar x-ray report was normal.  
He opined that while it was likely that the Veteran's 1980 
fall was the first episode of back pain, he had since 
developed multi-level lumbar spondylosis with spinal 
stenosis.  He concluded that the 1980 fall in service was 
less likely than not to be the cause of the Veteran's current 
radiographic lumbar spine findings, and thus not the likely 
cause of his current back pain.  

In March 2009, the Veteran testified at a Board hearing at 
the Winston-Salem RO, at which time he claimed, through his 
representative, that his 1980 injury was to his coccyx and 
sacral spine rather than his low back.  He explained that 
shortly after the incident, he would experience occasional 
pain that would come and go.  However, he said that as he 
grew older, his pain became more consistent to the point that 
it was now chronic. 

Based on a review of the complete evidence of record, the 
Board concludes that the Veteran's current, chronic low back 
condition is not the result of an injury in service.  The 
treatment records from his June 1980 injury revealed that 
contrary to his claim, he did not sustain a fracture to his 
coccyx.  While the Veteran may be competent as a lay person 
to offer testimony on certain medical matters, such as 
describing symptoms observable to the naked eye, or even 
diagnosing simple conditions such as a fracture, the Board 
ultimately finds the actual treatment records dated at the 
time of the injury to be the more persuasive evidence as to 
the precise nature of the injury.  

Subsequent treatment reports of record show no further 
complaints of, treatment for or diagnosis of any low back 
problems until July 2001, when he injured his lumbar spine 
during a work-related fall from a ladder.  However, at that 
time, there is no indication that the Veteran told any of his 
treating physicians that he had previously sustained a low 
back injury in 1980.  Rather, these records show that he was 
diagnosed with lumbar degenerative disc disease with a 
superimposed lumbar strain.  The evidence of record shows 
that following his July 2001 injury, the Veteran continued to 
complain of chronic low back pain and eventually was granted 
SSDI for low back disorder with an effective date of July 24, 
2001, which was the date of his work-related low back injury.  
As noted by the VA examiner, an x-ray of his lumbar spine 
performed in 1985, subsequent to the 1980 in-service 
incident, revealed normal findings and no evidence of a 
previous acute or chronic disorder.  

The Board also notes that the Veteran was not diagnosed with 
a chronic low back disability until July 2001, more than 21 
years after his June 1980 injury.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that 
passed between service and the first documented treatment of 
record of a low back condition is evidence that weighs 
against the Veteran's claim.

With regard to the Veteran's claim of service connection for 
a coccyx disorder, the Board notes that the only evidence 
that the Veteran sought treatment for a coccyx injury or 
disorder was immediately after the June 1980 injury, when he 
was seen in service and at the Pittsburgh, Pennsylvania VAMC.  
During the January 2009 VA examination, although the Veteran 
was found to have coccyx tenderness on palpation, and was 
diagnosed with coccygeal pain, the Board notes that mere pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
As there is no competent medical evidence that the Veteran 
has a current coccyx condition or disorder, service 
connection is not warranted.

The Board acknowledges the Veteran's contention that his low 
back disorder is the result of the 1980 injury he sustained 
in service, as well as his assertion that he has a chronic 
coccyx and/or sacral spine disorder.  (See Board hearing 
transcript, March 2009).  As noted, the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as 
low back pain.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, as a lay person, the Veteran has 
not been shown to be capable of making medical conclusions, 
and thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have the medical 
expertise to make a determination as to causation.  See Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  As noted, 
however, the Veteran was examined on numerous occasions for 
back pain following his 2001 work-related injury, and those 
records are negative for any reference of a history of back 
problems since the in-service injury.  Consequently, the 
Board must find the recent assertions of a continuity of 
symptomatology since service to not be credible.  

Furthermore, even if the Veteran's assertions of a continuity 
of symptomatology were accepted as credible, there still must 
be medical evidence relating a current disability to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  As discussed above, a competent VA health care 
specialist considered the veteran's reported history, and 
conducted a thorough physical examination, but was unable to 
relate any current back disability to an in-service back 
injury.  That examiner also failed to diagnosis a specific 
underlying disability of the coccyx.  The Board finds the 
results of this evaluation by a competent medical specialists 
to be more probative as to the existence of a current 
service-related disability than the Veteran's lay 
contentions.  

In short, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection.  The "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. § 5107(b) is not applicable to the Veteran's 
claim, as there is not an approximate balance of evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B. Entitlement to service connection for residuals of a left 
knee disorder.

The Veteran contends that he injured his left knee in 1978 
during AF Reserve


service when he fell from a fire fighting rescue apparatus 
and twisted his knee.  (See Board hearing transcript, March 
2009.) 

As an initial matter, the Board notes that service medical 
records from this period of service reveal that during a 
September 1980 medical history report, the Veteran indicated 
that he did not then have, and had never had, any bone or 
joint deformities.  However, an October 1981 periodic medical 
examination report indicates that he was "SIP" arthroscopy 
of the left knee.  Although the Veteran claims that his left 
knee injury occurred during an AF Reserve training course, in 
which he was participating in a fire rescue exercise, as 
noted above, his service personnel records for the AF Reserve 
have not been located.  The Veteran has also reported that he 
worked for several years as a civilian fire fighter in 
Georgia, but has not provided specific beginning and end 
dates for this work.  Private medical records show that in 
May 1978, he was treated at Emory University Hospital, at 
which time he reported having been injured five months 
earlier (i.e., December 1977) when he was "on the job" and 
stepped off of a fire engine, injuring his left leg.  (See 
Emory University Hospital record, May 1978.)  The diagnosis 
was anterior cruciate tear, left lower extremity without 
rotary subluxation, rule out osteochondral fracture.  In July 
1978, he underwent a left knee arthroscopy.  A July 12 
treatment notes indicates that his orthopedist, Dr. Fleming, 
permitted him to return to work.  In July 1981, he returned 
to Dr. Fleming, who noted that he had a permanent impairment 
to his left knee, and added "I feel that the injury to the 
knee is true and justified and work-related."  (See Emory 
University Hospital record, July 29, 1981) (emphasis added).  
In November 1982, he was seen again by Dr. Fleming, who noted 
that he returned "because his Workman's Compensation file is 
still open."  (See Emory University Hospital record, 
November 17, 1982.)  The previous July 1981 treatment note 
indicates that the Veteran's attorney was to call Dr. Fleming 
to discuss his condition.  

After considering the complete evidence of record, the Board 
concludes that the credible evidence of record is against 
granting the Veteran's claim of service connection for 
residuals of a left knee injury.  In arriving at this 
conclusion, the Board has considered the Veteran's recent 
assertions that he injured his left knee during an AF Reserve 
training exercise.  (See Board hearing transcript, March 
2006.)  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and 
considered by the trier of fact, while the later is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

As noted earlier, the Board acknowledges that the Veteran is 
competent to describe of his own experiences.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, competency must be distinguished from weight and 
credibility, which are factual determinations, going to the 
probative value of the evidence, for the adjudicator.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, 
the Board notes that although the medical evidence clearly 
shows that the Veteran did sustain an injury to his left 
knee, and first sought treatment for this injury in May 1978, 
those records also show that he consistently told his 
treating physician that he had been injured on the job.  Dr. 
Fleming later opined that the knee injury was work-related, 
and noted that the Veteran had hired a lawyer in support of a 
workman's compensation claim.  There is no contemporaneous 
evidence to suggest that the Veteran ever reported that he 
injured his left knee while participating in AF Reserve 
duties.  These statements weigh heavily against the claim he 
now makes that he injured his knee in service.  As such, the 
Board finds his contentions regarding having sustained an in-
service injury are not credible.

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that although 
there is medical evidence that the Veteran sustained an 
injury, there is also evidence, in the form of statements the 
Veteran made to his physician, that his injury did not occur 
during, or as part of any in-service duties.  

As the preponderance of the evidence is against this claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
claim for service connection for residuals of a left knee 
injury must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Entitlement to an evaluation in excess of 20 percent 
disabling for a left shoulder impingement.

The Veteran contends that he is entitled to a higher initial 
disability rating because of his chronic and increasing pain, 
weakness and numbness.  (See QTC/VA examination report, 
September 2003.)  He was initially service-connected for left 
shoulder impingement on March 18, 2002, with an initial 
rating of 10 percent.  In January 2009, he was granted a 20 
percent rating, effective July 25, 2008 forward.

A review of the Veteran's private treatment records indicate 
that in June 2001, he was examined by Dr. R. Greenfield with 
complaints of bilateral shoulder pain, left greater than 
right, that was increased with abduction and overhead use.  
He told the doctor that he had undergone a left shoulder MRI 
about a year earlier, which he claimed revealed a rotator 
cuff tear.  An examination of the left shoulder revealed a 
positive impingement sign, but no swelling or deformity; it 
was noted that the left shoulder was stable.  An MRI of the 
left shoulder showed a partial tear of the rotator cuff, 
supraspinatus tendon.  The diagnosis was left shoulder 
impingement syndrome, stage III.

During a VA medical evaluation in September 2003, the Veteran 
explained that he had undergone two surgical procedures to 
his neck (1984 and 2001) to relieve pressure on his left 
shoulder from a pinched nerve in his neck.  Upon examination, 
the examiner noted mild atrophy in the deltoid area of the 
shoulder, but no tenderness to palpation.  Flexion was to 180 
degrees on the right (dominant) arm, but to 135 degrees on 
the left arm, secondary to pain and weakness, but not further 
limited by fatigue, lack of endurance or incoordination.  
Abduction was 180 degrees on the right, but 130 degrees on 
the left, again secondary to pain and weakness, but not 
further limited by fatigue, lack of endurance or 
incoordination.  Internal and external rotation was 90 
degrees bilaterally.  The diagnosis was left shoulder 
impingement syndrome with significant decreased range of 
motion and x-ray evidence of possible Hill-Sachs deformity of 
the humeral head.  

In November 2007, the Veteran underwent an MRI on his left 
shoulder at the Fayetteville VAMC, which revealed 
degenerative arthritis and high grade partial tear of 
infraspinatus tendon.  He was referred to the orthopedic 
clinic.  These records, however, are not in the claims 
folder.

In July 2008, the Veteran was afforded a second VA shoulder 
examination.  He told the examiner that he experienced 
constant pain and experienced flare-ups during damp weather.  
He further alleged that he had stopped working in 2001 due to 
his inability to raise his left arm above his head and lift.  
Upon examination, it was noted that he showed no left 
shoulder deformity or tenderness, but had mild crepitation.  
Flexion was to 70 degree on the left, with pain from 50 to 70 
degrees.  Abduction was to 60 degrees, with pain at 60.  
External rotation was to 45 degrees with pain at 45, and 
internal rotation was to 80 degrees, with pain at 80.  There 
was no loss of motion secondary to pain, weakness or lack of 
endurance with repeated motion, no inflammatory arthritis and 
no ankylosis.  The examiner noted that a recent left shoulder 
x-ray was negative.  The diagnosis was left shoulder 
impingement with internal derangement.  

Based on the findings from this examination, the RO increased 
the Veteran's disability rating for his left shoulder 
impingement to 20 percent, effective July 25, 2008 forward.  
The RO did not, however, increase his initial rating of 10 
percent for the period beginning March 18, 2002.  The Board 
notes that although the claims folder indicates that the 
Veteran's disability was rated under DC 5301, based on his 
symptomatology as noted during his two VA examination, at no 
time during the pendency of this claim did the Veteran's left 
shoulder disorder manifest any of the symptoms contemplated 
under DC 5301, which relates to specific muscles of the 
shoulder (as opposed to bones and joints).  Based on the VA 
examination findings during the September 2003 evaluation, 
the Board finds that the symptoms of the Veteran's left 
shoulder impingement more closely resembled those associated 
with DC 5201.  

With regard to the manifestations of the Veteran's disability 
under DC 5201 during the September 2003 VA examination, as 
noted above, abduction of his left (non-dominant or minor) 
arm was to 135 degrees.  Based on these findings, the Board 
concludes that the manifestations of his disability more 
closely approximate the criteria for a 20 percent from March 
18, 2002 (the effective date of service connection) forward, 
for left shoulder impingement, is warranted.  In essence, 
while motion was not limited precisely to the shoulder level, 
abduction clearly fell far short of full range of abduction, 
which is defined by regulations as being from 0 to 180 
degrees

As to the whether an evaluation in excess of 20 percent is 
warranted at any time during the pendency of this appeal, the 
Board recognizes that, during the July 2008 VA examination, 
the Veteran's range of motion for his left arm had 
substantially decreased, as manifested by abduction measured 
at only 60 degrees, limited due to pain.  Nevertheless, 
because the Veteran was able to raise his arm more than 25 
degrees from his side, the criteria for a higher 30 percent 
disability rating under DC 5201 are not met.  As such, a 
disability rating greater than 20 percent under DC 5201 is 
not warranted for any period during the pendency of this 
appeal.  38 C.F.R. § 4.71a (2008).  

The Board has also considered the November 2007 MRI findings, 
which revealed that the Veteran has left shoulder 
degenerative arthritis.  The Board has considered the 
possibility of granting an additional 10 percent separate 
disability rating under DC 5003 based on limitation of motion 
objectively confirmed by evidence of symptoms such painful 
motion, tenderness, and crepitus.  However, because the 
Veteran is already rated under DC 5201 for the same 
symptomatology (i.e., limitation of motion with pain), the 
assignment of a separate rating under 5003 would be 
considered pyramiding, as his left shoulder impingement 
symptoms under DC 5201 would be duplicative of those under DC 
5003.  See 38 C.F.R. § 4.14 (2008); Esteban v. Brown, 6 Vet. 
App. 259, 261- 62 (1994).

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's left shoulder disability.  
However, although the September 2003 VA examination report 
showed x-ray evidence of possible Hill-Sachs deformity of the 
humeral head, this was not shown on the subsequent MRI or x-
ray.  As such, a separate rating under DC 5202 is not 
warranted.  Similarly, because there is no evidence of 
dislocation, malunion or nonunion of the scapula, a separate 
rating under DC 5203 is not warranted.  The Board has also 
considered the possibility of granting a higher rating under 
DC 5301, which, as noted, the RO had previously applied in 
this case.  However, because there is no diagnostic evidence 
that his left shoulder impairment is due to injury of any of 
the specific muscles listed under that code, a separate 
rating under this code would not be warranted.  

The Board has also considered rating the Veteran's left 
shoulder impingement under DC 5304, which involves abduction, 
and outward and inward rotation of the supraspinatus muscle.  
As noted above, a June 2001 MRI revealed a partial tear of 
the rotator cuff, supraspinatus tendon, as the highest rating 
for the non-dominant limb under DC 5304 is 20 percent, which 
is the Veteran's current disability rating under DC 5201, an 
alternative rating under this diagnostic code would not 
advantageous.  Furthermore, as both diagnostic codes 
contemplate limitation of motion in the shoulder joint, 
separate disability ratings would violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2008).

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca v. Brown, the Board has considered the Veteran's 
contentions that he has constant limitation of motion and is 
unable to swing his left arm normally, as well as examination 
findings suggesting that pain limits flexion, abduction and 
external rotation.  (See VA examination report, July 2008.)  
However, the Board notes that the current 20 percent 
disability evaluation already assigned under DC 5201 
contemplates the limitation of motion initially shown during 
the July 2008 examination to be resulting from pain.  As 
noted, repetitive motion revealed no further limitation due 
to pain, weakness, or lack of endurance beyond that initially 
shown on initial testing.  As such, the Board finds that the 
20 percent rating already assigned under DC 5201 for the 
Veteran's left shoulder disability already contemplates the 
degree of functional loss demonstrated.  

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran has undergone several surgical procedures on his 
neck, which he claims are related to his left shoulder 
condition, the record does not demonstrate hospitalizations 
of such frequency or length as to warrant extraschedular 
consideration.  Moreover, the evidence does not establish 
that his disability markedly interferes with his employment 
or employability beyond that contemplated by the Schedule for 
Rating Disabilities.  Although the Veteran is currently 
unemployed and receiving SSDI benefits due to his inability 
to work, as noted above, his SSA award was granted due to his 
low back disability, as well as degenerative joint disease of 
the knees.  There is no evidence that his left shoulder 
disability results in marked interference with employment.  
The Board notes that although some impairment is certainly 
present as a consequence of this condition, it should also be 
noted that his 20 percent disability rating is itself a 
recognition that his industrial capabilities are impaired.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Nevertheless, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Finally, the Board has considered whether the Veteran, during 
the pendency of this appeal, has ever been entitled to 
"staged" ratings for his service-connected left shoulder 
impingement disability.  See Hart, supra.  However, as noted 
above, because the medical evidence of record does not show 
that the range of motion in his left arm was ever limited to 
25 degrees on abduction, the Board finds that the 20 percent 
disability rating awarded herein under DC 5201 should be 
assigned for the entire period that this claim has been 
pending.

In summary, the Board concludes that the evidence of record 
is in favor of granting the Veteran a higher initial 
evaluation for his left shoulder impingement under DC 5201, 
but against granting a rating higher than the current 20 
percent rating.  The "benefit-of-the-doubt" rule enunciated 
in 38 U.S.C.A. § 5107(b) is not applicable to the Veteran's 
claim, as there is not an approximate balance of evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a low 
back/coccyx injury is denied.

Entitlement to service connection for residuals of a left 
knee injury is denied.

An initial evaluation of 20 percent disabling for left 
shoulder impingement is granted for the period March 18, 2002 
forward.


REMAND

The Veteran is seeking service connection for residuals of a 
neck injury.  After a thorough review of the Veteran's claims 
folder, the Board has determined that additional development 
is necessary prior to the adjudication of this claim.

The Board notes that although the Veteran is service-
connected for his left shoulder impingement, he now claims 
that he injured his cervical spine during the same in-service 
incident in which he injured his shoulder.  (See Board 
hearing transcript, March 2009.)  He contends that he 
subsequently underwent two surgical procedures on his neck as 
a result of that injury.  The Board notes that although there 
is medical evidence in the claims folder showing that the 
Veteran did undergo at least one neck operation in September 
2001, the claims folder contains no opinion as to whether he 
has a current neck disorder, and if so, whether it is related 
to service.  As such, a VA examination of his neck/cervical 
spine is also warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he has a current, chronic neck 
disorder that is related to service.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination and the examiner must 
indicate that the claims folder has been 
reviewed.  As to any cervical spine or 
neck disorder found on examination, or 
chronically shown in the clinical records, 
the examiner should be asked to indicate 
whether it is at least as likely as not 
(i.e., whether there is at least a 50 
percent probability) that such disorder is 
related to service, to include a shoulder 
injury during service claimed as the 
result of playing football.  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  "More likely" 
and "as likely" support the contended 
causal relationship; "less likely" 
weighs against the claim.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with an 
SSOC and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


